MICHAEL COLIHAN- ATTORNEY AT LAW
44(^ourt Street:
Suite 906
Brooklyn, New York 11201
Phone (718)488-7788 (347)742 5045
                                                                Sent Via Hand Delivery to the Court
                                                                & fax via email to all other parties

                                                                March 21, 2019.
The Honorable Peggy Kuo
United States District Couit for the
Eastern District of New York
225 Cadman Plaza
New York, NY 10038           RE: Pacheco v the City of New York, et al
                                                                                     Hon.
                                        14-CV-7581
                                                                                            25 20t9
Your Honor:



        1 am fcnrier counsel f( .* the plaintiffs in this action. I write this letter in response and
opposition to the applicatio.-:(f Messrs. Vik Pawar, Robert Blossner & Edward Zaloba for the
purp'ose of litigating the division of attomey's fees among current and former counsel.

          I performed almost all the legal services in this case. There arc 112 docket entries in this
matver. I performed all the services reflected in the first 10^ plus attencance at the depositions of
all t'le plaintiffs and the deitndants I advanced expenses for court reporter fees and other needed
fees in the sum of approxiir ately $5,000.00.

       I am not currently admitted to this Court. I was admitted in 1984 but suspended for a
period of nine months via order of the United States District Court for the Southern District of
New Yo:'k dated March 26, 2018 A similar order was issued by this Court a short while later.
Although the period of suspension :s over, I am not admitted at this time. I have been advised by
counsel ilial writing this lerler is nor the "practice oflaw" v/ithin the meanmg of the suspension
because it deals with matters before the suspension. It is for this reason I am sending this letter to
the Court via hand deiiveiy and overnight mail as I have no ECF filing capabilities.

        I.ittcmpted to negcl rite the question of fees with the attorneys rfaking this application, in
writing and over the phone, fcr scwnal months without success. This mode a petition in
Richmond County Suprcrr • Court necessary. It might interest the Court to know that, although
they were properly served, us itiiei: Mr Pawar nor Messrs. Blossner or Zaloba appeared at the first
calendar call in that state court act-on. Mr. Pawar submitted a letter response which was not in
proper form and the Court did not c onsider it as opposition. An Order vvas issued directing
Messrs. Pawar. Blossner and Zaloba to depc^sit any legal fees m escrow pending a further order
olTIie Court. The matter is next on n- iare April for a conference. The Judge in Richmond County
